DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 9/02/2022 have been entered. Accordingly claims 1,3-7, 21 and 23-27 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 7, 21, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2010/0326963) in view of Powell (US 2017/0014901), Espiau (US 20160263823) and McKiel (US 2017/0165917). 

Regarding claim 1, Peters discloses (Fig-1) an additive manufacturing system, comprising: 
a single (a single or plurality of electrode heads is obvious because the duplication of a carriage/head of an additive manufacturing apparatus merely provides an expected increase in material output, see MPEP 2144.04 B. regarding duplication of parts in view that Peters includes a second electrode head to expectedly increase output “a second electrode head to increase the deposition“ [0031]) electrode head (20/22) comprising an array of multiple consumable electrodes (32) for depositing material layer by layer to form a three-dimensional (3D) part (exterior of three-dimensional part (cladding) built up through multiple passes on top of base part “at least two electrode heads 20 may be provided where a first electrode head is positioned substantially in front of a second electrode head to increase the deposition of cladding material over the same workpiece area. Such an arrangement may increase productivity by reducing the number of cladding passes made by a single electrode head” [0031]), wherein the array of multiple consumable electrodes includes a first plurality of consumable electrodes (32) formed from a first metallic material (exterior material being harder cladding “Cladding or hard-facing may be defined as a process by which cladding material is adhered to the surface of an existing component, known as a substrate or workpiece. The process bonds or infuses the cladding material or filler wire, which may be harder than the component material. In this manner, the cladding material comprises a wear resistant surface and a barrier to abrasion, erosion and heat during use.” [0021]) having a first ductility and a first hardness (ductility and hardness of exterior portion (cladding) of the three dimensional part is harder than interior portion (existing component) as disclosed above [0021]), and a second plurality of consumable electrodes (a second grouping of electrodes “a second group of electrodes 32, i.e. the outermost electrodes, within the same electrode head 20. In another example, two electrode heads 20 may be adjacently positioned for depositing material in tandem.” [0035]) formed from a second metallic material (depositing material of second group of electrodes 32 [0035]);
a power source (40) configured to 
a drive roll system (drive rolls 50) configured to drive each consumable electrode of the array of multiple consumable electrodes (drive rolls motivate electrodes 32 “Each of the plurality of drive rolls 50 may be associated with one or more of the electrodes 32” [0032]); and 
a controller (24) operatively connected to the power source (controller provides electrical regulation to electrodes “24 for delivering DC power to the electrodes 32 received within the electrode head(s) 20.” [0027]) and configured to:
select the second plurality of consumable electrodes and control the operations of the additive manufacturing system to form an exterior portion of the three-dimensional (3D) part (exterior of part is harder by cladded deposits of electrodes ”cladding or hard-facing may be defined as a process by which cladding material is adhered to the surface of an existing component, known as a substrate or workpiece. The process bonds or infuses the cladding material or filler wire, which may be harder than the component material. In this manner, the cladding material comprises a wear resistant surface and a barrier to abrasion, erosion and heat during use.” [0021]), including an outer surface of the three-dimensional (3D) part surrounding the interior portion of the three-dimensional (3D) part (exterior of part is additively cladded, see above [0021]), using the second plurality of consumable electrodes 
Peters is silent regarding wherein the entirety of the product is additively manufactured, specifically so that of the more ductile base three-dimensional part is additively manufactured (as presented in application ”having a second ductility and a second hardness wherein the first metallic material is different from the second metallic material such that the first ductility is greater than the second ductility and the second hardness is greater than the first hardness, select the first plurality of consumable electrodes and control operations of the additive manufacturing system to form an interior portion of the three-dimensional (3D) part using the first plurality of consumable electrodes 
However Powell teaches wherein the base three-dimensional part (100/300) is additively manufactured in addition to an additively manufactured the harder then base component of the surrounding three dimensional part (“cladding” or 105/305) (“In embodiments, the base material used to make the body 100 via additive manufacturing can be any suitable material. In embodiments, the base material comprises a metal, such as a steel, for example. In embodiments, the base material can be any suitable material that is typically used for a wear part body of the particular type of wear component being made. The cladding layer 105 is connected to the outer surface 110 of the body 100. In embodiments, the cladding layer 105 is manufactured with the manufacturing of the body 100 via additive manufacturing such that the cladding layer 105 is connected to the outer surface 110 of the body 100.” [0046-0047], “the cladding layer is made from a surfacing material that is harder than the base material used to manufacture the body of the wear part”… “the base material is more ductile than the surfacing material is” [0025], general function of 3d printer [0071]).
The advantage of providing all components of the base and exterior layers as additive manufacturing steps, is to produce both the body and harder exterior to the body (cladding) at the same time of production “The cladding layer 305 is manufactured with the manufacturing of the body 300 via additive manufacturing such that the cladding layer 305 is connected to the outer surface 310 of the body 300” [0056]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters with Powell, by adding to the cladding system of Peters the additive manufacturing process of a base product of Powell, to produce the body with the cladding at the same time of production.
Peters as already modified by Powell is silent regarding selection of specific material depositing system (first and second sets of electrodes in the present application) to provide selective different material deposition. 
However Espiau provides multiple material depositing components for selective additive depositing of different properties to the workpiece at different regions (“Multiple extruders with multiple filaments can allow regions of plastic only with no absorber, multiple types of plastic, air gaps, and multiple concentrations of absorbing material” [0044]).
The advantage of providing independently controlled material depositing components have different material properties, is to provide means of additively manufacture multiple material properties into the workpiece from a single additive system (“multiple extruders are used for depositing more than one material having different properties “Multiple extruders with multiple filaments can allow regions of plastic only with no absorber, multiple types of plastic, air gaps, and multiple concentrations of absorbing material” [0044]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters as already modified by Powell, further with Espiau, by adding to the multiple material additively manufacturing system of Peters, the independent multiple material depositing components of Espiau, to provide means of additively manufacture multiple material properties within the workpiece.
Peters is silent regarding wherein each consumable electrode of the array of multiple consumable electrodes can be individually activated or deactivated selectively when forming the three-dimensional part, so as not using the first plurality of consumable electrodes at times and not using the second plurality of consumable electrodes at times.
However McKiel provides that wherein each consumable electrode (equivalently deposit material line feeds 102a and 102b) of the array of multiple consumable electrodes can be individually activated or deactivated when forming the three-dimensional part, so as not using the first plurality of consumable electrodes at times/locations and not using the first plurality of consumable electrodes at times/locations (emphasis added “the twin extruders can alternately deposit two different materials, or two different colors of the same material, in the course of constructing a given workpiece. (Higher numbers of extruders can be implemented but, at present, these add considerable expense and complexity.)” [0006]).
The advantage of wherein each consumable electrode of the array of multiple consumable electrodes can be individually activated or deactivated when forming the three-dimensional part, not using the first plurality of consumable electrodes at times and not using the first plurality of consumable electrodes at times, is to provide a means for accurately depositing different material to different locations of a single substrate in additive manufacturing processing from a single controlled head/carriage system “In dual extrusion, the two nozzles are generally attached to a common carriage and move in concert, driven by the same motion stage. Only one extruder is actively emitting material and contacting the workpiece at any given time. The inactive nozzle remains on ‘standby’, meaning that it is kept at or near extruding temperature and maintains some molten material inside the heater block ready to be pressed out. Changing from one extruder to another involves activating a first extruder and placing a second one on standby, and vice-versa.” [0006]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters as already modified, with McKiel, by modifying the multiple electrode head of Peters with the single carriage having independent to material type deposition control feature of McKiel, to provide a means for accurately depositing different material to different locations of a single substrate in additive manufacturing processing from a single head/carriage system.

Regarding claim 3, Peters discloses the additive manufacturing system of claim 1, Peters further discloses wherein the controller is programmed to operate the additive manufacturing system to deposit the material (solid core, metal core, or flux cored wires are deposited “Electrodes 32 may be gas-shielded, self-shielded, or metal cored. These electrodes may be solid core, metal core, or flux cored wires, to be used under gas shielding, under a submerged arc flux, or in an electroslag process.” [0022]) at areas (surface of base component being cladded) defined by a computer aided design (CAD) model of the three- dimensional (3D) part (electrode head is operable relative to the base material along welding trajectory [0004]).
Additionally Peters as modified above by Powell provides for the entirety of the base and harder exterior to be “3D printed” (“a production 3D printer commercially available from 3D Systems, Inc. of Rock Hill, S.C., can be used. In embodiments of a method of making a wear part following principles of the present disclosure, the body and the cladding layer are manufactured together via additive manufacturing in a continuous operation at substantially the same time.” Powell [0071]).

Regarding claim 6, Peters as modified by Powell and Espiau teaches the additive manufacturing system of claim 1, Peters as already modified further teaches wherein the controller is configured to control the operations of the additive manufacturing system to form a transition portion (admixture of cladding material with the molten workpiece “the admixture penetration, that is, the mixture of the cladding material with the molten workpiece,” Peters [0024]) of the three-dimensional (3D) part, extending between the interior portion and the exterior portion (base 100/300 and exterior/cladding 105/305, Peters), using both of the first plurality of wire electrodes and the second plurality of wire electrodes (as already modified by Powell and Espiau the body and cladding may additively manufactured together with multiple materials from multiple additive depositing components, see combination of claim 1) wherein the transition portion is an alloy (alloy as defined by Oxford “a metal made by combining two or more metallic elements, especially to give greater strength or resistance to corrosion.”, an amount of mixing takes place “the mixture of the cladding material with the molten workpiece” Peters [0024]) formed from the first metallic material and the second metallic material (base material 100/300 mixes with outer material 105/305 Peters [0024]).

Regarding claim 7, Peters as modified by Powell and Espiau teaches the additive manufacturing system of claim 6, Peters as already modified by Powell and Espiau teaches wherein a proportion of the first metallic material to the second metallic material decreases through the transition portion from the interior portion to the exterior portion (an amount of transition occurs because the base material 100/300 is of different material to the harder material cladding 105/305 Peters [0024]).

Regarding claim 21, Peters discloses (Fig-9) an additive manufacturing system, comprising: 
a single (a single or plurality of electrode heads is obvious because the duplication of a carriage/head of an additive manufacturing apparatus merely provides an expected increase in material output, see MPEP 2144.04 B. regarding duplication of parts in view that Peters includes a second electrode head to expectedly increase output “a second electrode head to increase the deposition“ [0031]) electrode head (20/22) comprising an array of multiple wire electrodes (32) for depositing material layer by layer to form a three-dimensional (3D) part (exterior of three-dimensional part (cladding) built up through multiple passes on top of base part “at least two electrode heads 20 may be provided where a first electrode head is positioned substantially in front of a second electrode head to increase the deposition of cladding material over the same workpiece area. Such an arrangement may increase productivity by reducing the number of cladding passes made by a single electrode head” [0031]), around a plurality of cooling conduits (existing “water walls” may be built up with additive manufacturing “electrodes 32 may be configured at angles which direct molten cladding material up the walls of the tubes of a water wall.” [0037]), 
wherein the array of multiple wire electrodes includes a first plurality of wire electrodes (32) formed from a first metallic material having a first ductility and a first hardness (hardness of electrode material of first head 20 electrodes 32 [0031]), and a second plurality of wire electrodes formed from a second metallic material (second electrodes 32 made of second metallic material “at least two electrode heads 20 may be provided where a first electrode head is positioned substantially in front of a second electrode head to increase the deposition of cladding material over the same workpiece area. Such an arrangement may increase productivity by reducing the number of cladding passes made by a single electrode head” [0031]),
a power source (40) configured to 
a drive roll system (50) configured to drive each wire electrode of the array of multiple wire electrodes (drive rolls motivate wire of electrodes [0032]); and 
a controller (24) operatively connected to the power source and configured to: 
select the first plurality of wire electrodes and control operations of the additive manufacturing system to form an interior portion (portion touching interior cooling conduits) of the three-dimensional (3D) part around the plurality of cooling conduits (electrodes may be positionally controlled to additively apply material to water walls “it may be desirable to clad a pair of tubes connected by a strip of metal in an application known as a water wall, as shown in FIG. 9. In such an operation, electrodes 32 may be configured at angles which direct molten cladding material up the walls of the tubes of a water wall.” [0037]) using the first plurality of wire electrodes (both first and second electrodes are configured to optionally provide additive material where desired, emphasis added “In such an operation, electrodes 32 may be configured at angles which direct molten cladding material up the walls of the tubes of a water wall. In another alternative shown in FIGS. 10A and 10B, contact tips 22 and electrodes 32 may be configured in two rows. In this alternative, the electrodes 32 in one of the rows may be configured so as to "feather" the weld bead out or to allow the force of the arc to push the weld metal to the sides of the weld pool 60” [0037]) use.” [0021], additionally little weight is given to methods of use in selecting electrode material and order of additive processings (harder material at surface) by an apparatus of a non-method claim. Citing prior art must merely be capable of selecting electrode material and capable of adjusting additive processing orders).
Peters is silent regarding wherein the entirety of the product is additively manufactured, specifically so that of the more ductile base (interior) three-dimensional part is additively manufactured (as presented in application the additive manufacturing process forming an “interior” of the three-dimensional product and the additional additive dispensing component (electrode)”having a second ductility and a second hardness, wherein the first metallic material is different from the second metallic material such that the first ductility is greater than the second ductility and the second hardness is greater than the first hardness;”). 
However Powell teaches wherein the base (“interior” of application) three-dimensional part (100/300) is additively manufactured from a more ductile material thant an additively manufactured harder (exterior / cladding) component of the surrounding three dimensional part (“In embodiments, the base material used to make the body 100 via additive manufacturing can be any suitable material. In embodiments, the base material comprises a metal, such as a steel, for example. In embodiments, the base material can be any suitable material that is typically used for a wear part body of the particular type of wear component being made. The cladding layer 105 is connected to the outer surface 110 of the body 100. In embodiments, the cladding layer 105 is manufactured with the manufacturing of the body 100 via additive manufacturing such that the cladding layer 105 is connected to the outer surface 110 of the body 100.” [0046-0047], “the cladding layer is made from a surfacing material that is harder than the base material used to manufacture the body of the wear part”… “the base material is more ductile than the surfacing material is” [0025], general function of 3d printer [0071]).
The advantage of providing all components of the base and exterior layers as additive manufacturing steps, is to produce both the body (interior) and harder exterior to the body (cladding) at the same time of production “The cladding layer 305 is manufactured with the manufacturing of the body 300 via additive manufacturing such that the cladding layer 305 is connected to the outer surface 310 of the body 300” [0056]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters with Powell, by adding to the cladding system of Peters the additive manufacturing process of a base product of Powell, to produce the body with the cladding at the same time of production.
Peters as already modified by Powell is silent regarding independent control of first and second material depositing components (first and second set of electrodes of application) for additively manufacturing different properties of regions of the workpiece. 
However Espiau (US 20160263823) provides multiple material depositing components for additively depositing different properties of regions of the workpiece (“Multiple extruders with multiple filaments can allow regions of plastic only with no absorber, multiple types of plastic, air gaps, and multiple concentrations of absorbing material” [0044]).
The advantage of providing independently controlled material depositing components, is to additively manufacture multiple material properties at regions into the workpiece from a single additive manufacturing system (“multiple extruders are used for depositing more than one material having different properties “Multiple extruders with multiple filaments can allow regions of plastic only with no absorber, multiple types of plastic, air gaps, and multiple concentrations of absorbing material” [0044]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters as already modified by Powell, further with Espiau, by adding to the multiple material additively manufacturing system of Peters, the independent multiple material depositing components of Espiau, to additively manufacture multiple material properties at regions into the workpiece from a single additive manufacturing system.
Peters is silent regarding wherein each consumable electrode of the array of multiple consumable electrodes can be individually activated or deactivated when forming the three-dimensional part, so as not using the first plurality of consumable electrodes at times and not using the first plurality of consumable electrodes at times.
However McKiel provides that wherein each consumable electrode (equivalently deposit material line feeds 102a and 102b) of the array of multiple consumable electrodes can be individually activated or deactivated when forming the three-dimensional part, so as not using the first plurality of consumable electrodes at times/locations and not using the first plurality of consumable electrodes at times/locations (emphasis added “the twin extruders can alternately deposit two different materials, or two different colors of the same material, in the course of constructing a given workpiece. (Higher numbers of extruders can be implemented but, at present, these add considerable expense and complexity.)” [0006]).
The advantage of wherein each consumable electrode of the array of multiple consumable electrodes can be individually activated or deactivated when forming the three-dimensional part, not using the first plurality of consumable electrodes at times and not using the first plurality of consumable electrodes at times, is to provide a means for accurately depositing different material to different locations of a single substrate in additive manufacturing processing from a single controlled head/carriage system “In dual extrusion, the two nozzles are generally attached to a common carriage and move in concert, driven by the same motion stage. Only one extruder is actively emitting material and contacting the workpiece at any given time. The inactive nozzle remains on ‘standby’, meaning that it is kept at or near extruding temperature and maintains some molten material inside the heater block ready to be pressed out. Changing from one extruder to another involves activating a first extruder and placing a second one on standby, and vice-versa.” [0006]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters as already modified, with McKiel, by modifying the multiple electrode head of Peters with the single carriage having independent to material type deposition control feature of McKiel, to provide a means for accurately depositing different material to different locations of a single substrate in additive manufacturing processing from a single head/carriage system.

Regarding claim 23, Peters discloses the additive manufacturing system of claim 21, Peters further discloses wherein the controller is programmed to operate the additive manufacturing system to deposit the material (solid core, metal core, or flux cored wires are deposited “Electrodes 32 may be gas-shielded, self-shielded, or metal cored. These electrodes may be solid core, metal core, or flux cored wires, to be used under gas shielding, under a submerged arc flux, or in an electroslag process.” [0022]) at areas (surface of base component being cladded) defined by a computer aided design (CAD) model of the three- dimensional (3D) part (electrode head is operable relative to the base material along welding trajectory [0004]).
Additionally Peters as modified above by Powell provides for the entirety of the base and harder exterior to be “3D printed” (“a production 3D printer commercially available from 3D Systems, Inc. of Rock Hill, S.C., can be used. In embodiments of a method of making a wear part following principles of the present disclosure, the body and the cladding layer are manufactured together via additive manufacturing in a continuous operation at substantially the same time.” Powell [0071]).

Regarding claim 26, Peters as modified by Powell and Espiau teaches the additive manufacturing system of claim 21, Peters as already modified above further teaches wherein the controller is configured to control the operations of the additive manufacturing system to form a transition portion (admixture of cladding material with the molten workpiece “the admixture penetration, that is, the mixture of the cladding material with the molten workpiece,” Peters [0024]) of the three-dimensional (3D) part, extending between the interior portion and the exterior portion (base 100/300 and exterior/cladding 105/305, Peters), using both of the first plurality of wire electrodes and the second plurality of wire electrodes (as already modified by Powell and Espiau the body and cladding may additively manufactured together with multiple materials from multiple additive depositing components, see combination of claim 21) wherein the transition portion is an alloy (alloy as defined by Oxford “a metal made by combining two or more metallic elements, especially to give greater strength or resistance to corrosion.”, an amount of mixing takes place “the mixture of the cladding material with the molten workpiece” Peters [0024]) formed from the first metallic material and the second metallic material (base material 100/300 mixes with outer material 105/305 Peters [0024]).

Regarding claim 27, Peters as modified by Powell and Espiau teaches the additive manufacturing system of claim 26, Peters as already modified by Powell and Espiau teaches wherein a proportion of the first metallic material to the second metallic material decreases through the transition portion from the interior portion to the exterior portion (an amount of transition occurs because the base material 100/300 is of different material to the harder material cladding 105/305 Peters [0024]).

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Powell, Espiau and McKiel and in further view of Hillenbrand (US 2010/0101470 A1).

Regarding claim 4, Peters discloses the additive manufacturing system of claim 1, Peters is silent regarding further comprising a thermal spray subsystem operatively connected to the controller wherein the thermal spray subsystem includes a feedstock of metallic powder and a plasma torch configured to generate a plasma jet that melts the metallic powder, and 
wherein the controller is configured to control operations of the thermal spray subsystem to apply a metallic coating on the three-dimensional (3D) part.
However Hillenbrand teaches further comprising a thermal spray subsystem (“The anti-wear element is applied by a spray-depositing process such as, for example, plasma-spraying” [0014]) operatively connected to the controller wherein the thermal spray subsystem includes a feedstock of metallic powder (“aluminum oxide” or other hard oxides [0035]) and a plasma torch (source of plasma spray see [0014]) configured to generate a plasma jet that melts the metallic powder (plasma-spraying [0014]), and 
wherein the controller is configured to control operations of the thermal spray subsystem to apply a metallic coating on the three-dimensional (3D) part (metallic powder is deposited via plasma jet to a location 18 of the workpiece “The materials are spun by the plasma jet to the bottom 18 and onto the layer building up there” [0035]).
The advantage of the additive manufacturing steps including further comprising a thermal spray subsystem operatively connected to the controller wherein the thermal spray subsystem includes a feedstock of metallic powder and a plasma torch configured to generate a plasma jet that melts the metallic powder, and 
wherein the controller is configured to control operations of the thermal spray subsystem to apply a metallic coating on the three-dimensional (3D) part, is to provide a wear resistant coating 15 to a tool part 18 subjectable to wear “a suitable anti-wear element 15” [0035].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters with Hillenbrand by adding to the already modified automated additive system of Peters having a hardened material exterior, the furthering anti-wear, coating system of Hillenbrand, to provide a wear resistant coating to a tool part subjectable to wear.

Regarding claim 24, Peters discloses the additive manufacturing system of claim 21, Peters is silent regarding further comprising a thermal spray subsystem operatively connected to the controller wherein the thermal spray subsystem includes a feedstock of metallic powder and a plasma torch configured to generate a plasma jet that melts the metallic powder, and 
wherein the controller is configured to control operations of the thermal spray subsystem to apply a metallic coating on the three-dimensional (3D) part.
However Hillenbrand teaches further comprising a thermal spray subsystem (“The anti-wear element is applied by a spray-depositing process such as, for example, plasma-spraying” [0014]) operatively connected to the controller wherein the thermal spray subsystem includes a feedstock of metallic powder (“aluminum oxide” or other hard oxides [0035]) and a plasma torch (source of plasma spray [0014]) configured to generate a plasma jet that melts the metallic powder (plasma-spraying [0014]), and 
wherein the controller is configured to control operations of the thermal spray subsystem to apply a metallic coating on the three-dimensional (3D) part (metallic powder is deposited via plasma jet to a location 18 of the workpiece “The materials are spun by the plasma jet to the bottom 18 and onto the layer building up there” [0035]).
The advantage of the additive manufacturing steps including further comprising a thermal spray subsystem operatively connected to the controller wherein the thermal spray subsystem includes a feedstock of metallic powder and a plasma torch configured to generate a plasma jet that melts the metallic powder, and 
wherein the controller is configured to control operations of the thermal spray subsystem to apply a metallic coating on the three-dimensional (3D) part, is to provide a wear resistant coating 15 to a tool part 18 subjectable to wear “a suitable anti-wear element 15” [0035].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Peters with Hillenbrand by adding to the already modified automated additive system of Peters, the anti-wear coating system of Hillenbrand, to provide a wear resistant coating to a tool part subjectable to wear.

Claim(s) 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Powell, Espiau and McKiel and in further view of Stempfer (US 2016/0318130) and Saito (US 3,704,358).
Regarding claim 5, Peters as modified by Powell and Espiau teaches the additive manufacturing system of claim 1, Peters discloses further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller (a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A) that is higher in resolution than said interior portion (the center of the weld pool’; P25:17-18, Figs. 1, 3A) and said exterior portion (the edges of the weld pool; P25:17, Figs. 1, 3A).
Peters discloses “the controller’, “the three-dimensional (3D) part’, “said interior portion” and “said exterior portion” as mapped above, but Peters in view of Powell and Espiau is silent regarding further comprising a blown powder laser subsystem operatively connected to the controller, wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion of the three-dimensional (3D) part that is higher in resolution than said interior portion and said exterior portion.
However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P417:4-6, Fig. 8), further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller (Stempfer: a control system; P144:2), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 70-12) of the three-dimensional (8D) part (Peters: the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”, P37:17-19, intended use and MPEP 2115)) that is higher in resolution than said interior portion (Stempfer: the inside of “220”, Fig. 7) and said exterior portion (Stempfer: the outer surface of “220”; Fig. 7 wherein the grain size of droplet 165 is bigger and coarse than droplet of “520” in Fig. 8 and wherein applicant’s flowchart in Fig. 8 shows transition portion 730 then exterior portion 740 from interior portion 720 showing step by step build-up, not a simultaneous forming so that Stempfer’s Fig.7 and Fig. 8 processes can be done whenever necessary).
The advantage of using Stempfer’s coaxial powder feed nozzle laser system 510 is for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Powell and Espiau with Stempfer by adding Stempfer’s coaxial powder feed nozzle laser system 510 to Peters’ welding device typically be used to clad in order for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.
Stempfer discloses “a high resolution portion of the three-dimensional (3D) part” as mapped above, but Peters in view of Powell and Espiau and Stempfer is silent regarding a high resolution portion of the three-dimensional (3D) part that is higher in resolution than said interior portion
However, Saito discloses, in the same field for “SUBMERGED-ARC BOTH-SIDE BUTT WELDING METHOD OF A SQUARE GROOVE?” (title, Fig. 1) 
    PNG
    media_image1.png
    399
    650
    media_image1.png
    Greyscale


a high resolution portion (a too narrow bead B; C3:65-66, Fig. 1) of the three-dimensional (3D) part (a weld bead 2 formed along the square groove of the two plates 1 and 1'; C3:22-23, Fig. 1) that is higher (a too narrow bead B > a wide bead) in resolution than said interior portion (the leading electrode producing a wide bead; C3:27, Fig. 1)
The advantage of using Saito’s electric arc voltage selectively producing a too narrow bead B and a wide bead is to use a tandem electrodes and selectively control electric arc voltages suitable for welding comparatively thick steel plates (C1:8-10) producing weld seam density such as a too narrow bead B and a wide bead.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Powell and Espiau and Stempfer with Saito by applying Saito’s electric arc voltage selectively producing a too narrow bead B and a wide bead to Peters’ different voltage potentials (P34:4) of multiple, continuous-feed electrodes 32 in order to use a tandem electrodes and selectively control electric arc voltages suitable for welding comparatively thick steel plates producing weld seam density such as a too narrow bead B and a wide bead.
Regarding claim 25, Peters as modified by Powell and Espiau teaches the additive manufacturing system of claim 21, Peters discloses further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller (a power output controller 27; P27:8 from bottom, Fig. 3A), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 10-12) of the three-dimensional (3D) part (the mixture of the cladding material with the molten workpiece; P24:11-12 [on] a work piece 51; P27:24-25, Fig. 3A) that is higher in resolution than said interior portion (the center of the weld pool’; P25:17-18, Figs. 1, 3A) and said exterior portion (the edges of the weld pool; P25:17, Figs. 1, 3A).
Peters discloses “the controller’, “the three-dimensional (3D) part’, “said interior portion” and “said exterior portion” as mapped above, but Peters in view of Powell and Espiau is silent regarding further comprising a blown powder laser subsystem operatively connected to the controller, wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion of the three-dimensional (3D) part that is higher in resolution than said interior portion and said exterior portion.
However, Stempfer discloses, in the analogous field for “a laser blown powder system for heating and melting metal onto the target deposition area on the base material” (P417:4-6, Fig. 8), further comprising a blown powder laser subsystem (Stempfer: a coaxial powder feed nozzle laser system 510; P141:4-1 from bottom, Fig. 8) operatively connected to the controller (Stempfer: a control system; P144:2), wherein the controller is configured to control operations of the blown powder laser subsystem to form a high resolution portion (Stempfer: molten metal particles 520 that drop onto preheated area or molten pool 210; P141:2-1 from bottom wherein the spec defines “low resolution processes (e.g., wire based) with lower deposition rate but higher resolution processes (e.g., powder based)”, para.20, lines 70-12) of the three-dimensional (8D) part (Peters: the dimension of “the trailing row (with respect to the direction of travel) deposit material which overlaps material deposited by electrodes in the leading row (with respect to the direction of travel)”, P37:17-19, intended use and MPEP 2115)) that is higher in resolution than said interior portion (Stempfer: the inside of “220”, Fig. 7) and said exterior portion (Stempfer: the outer surface of “220”; Fig. 7 wherein the grain size of droplet 165 is bigger and coarse than droplet of “520” in Fig. 8 and wherein applicant’s flowchart in Fig. 8 shows transition portion 730 then exterior portion 740 from interior portion 720 showing step by step build-up, not a simultaneous forming so that Stempfer’s Fig.7 and Fig. 8 processes can be done whenever necessary).
The advantage of using Stempfer’s coaxial powder feed nozzle laser system 510 is for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Powell and Espiau with Stempfer by adding Stempfer’s coaxial powder feed nozzle laser system 510 to Peters’ welding device typically be used to clad in order for “Fully dense physical objects” not only to “be made by a manufacturing technology known as rapid prototyping, rapid manufacturing, layered manufacturing, solid freeform fabrication (SFFF), additive fabrication, additive manufacturing and 3D printing employing computer aided design (CAD) software to first construct a virtual model of the object which is to be made and then transform the virtual model into thin parallel slices or layers, usually horizontally oriented (P4:1-9), but also to melt and apply various forms of the source materials such as wire forms and powder forms.
Stempfer discloses “a high resolution portion of the three-dimensional (3D) part” as mapped above, but Peters in view of Powell and Espiau and Stempfer is silent regarding a high resolution portion of the three-dimensional (3D) part that is higher in resolution than said interior portion
However, Saito discloses, in the same field for “SUBMERGED-ARC BOTH-SIDE BUTT WELDING METHOD OF A SQUARE GROOVE?” (title, Fig. 1) 
    PNG
    media_image1.png
    399
    650
    media_image1.png
    Greyscale


a high resolution portion (a too narrow bead B; C3:65-66, Fig. 1) of the three-dimensional (3D) part (a weld bead 2 formed along the square groove of the two plates 1 and 1'; C3:22-23, Fig. 1) that is higher (a too narrow bead B > a wide bead) in resolution than said interior portion (the leading electrode producing a wide bead; C3:27, Fig. 1)
The advantage of using Saito’s electric arc voltage selectively producing a too narrow bead B and a wide bead is to use a tandem electrodes and selectively control electric arc voltages suitable for welding comparatively thick steel plates (C1:8-10) producing weld seam density such as a too narrow bead B and a wide bead.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Peters in view of Powell and Espiau and Stempfer with Saito by applying Saito’s electric arc voltage selectively producing a too narrow bead B and a wide bead to Peters’ different voltage potentials (P34:4) of multiple, continuous-feed electrodes 32 in order to use a tandem electrodes and selectively control electric arc voltages suitable for welding comparatively thick steel plates producing weld seam density such as a too narrow bead B and a wide bead.

Response to arguments
Applicant's arguments filed 9/02/2022 have been fully considered but they are not persuasive.

Applicant firstly argues (pages 1-4) regarding independent claims 1 and 21 as (amended 9/02/2022) that Espiau does not cure the deficiencies of Peters because Espiau does not teach a single head having individually activated independent material type depositing features (electrodes) where one of the independent material types (metals) is harder than another of the independent material types. 
However Examiner contends that newly cited prior art McKiel as modifying to the previously cited prior arts provides for an additive manufacturing apparatus with a single head/carriage (“a common carriage” [0006]) having a plurality of different and independently controlled material depositing features (plural extruder drivers 102a/102b) to provide a means for accurately depositing different material to different locations of a single substrate in additive manufacturing processing from a single head/carriage system [0006], in view that primary reference Peters provides for applying a different and harder metallic deposition to an exterior surface of substrate for wear resistance “Cladding or hard-facing may be defined as a process by which cladding material is adhered to the surface of an existing component, known as a substrate or workpiece. The process bonds or infuses the cladding material or filler wire, which may be harder than the component material. In this manner, the cladding material comprises a wear resistant surface and a barrier to abrasion, erosion and heat during use.” [0021] while prior art Powell provides for making an entire substrate having a cladding of harder material through additive manufacturing to produce an entire component in a single method [0056].


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761